DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement due to the phrase “the release of the supercooled state of step II naturally occurs without any external stimulus”, specifically with respect to “without any external stimulus”.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   Though the specification teaches at par. 0041 without vibration, the specification is silent to excluding any and all “external stimulus” and merely provides the exclusionary statement relative “vibration”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 is rejected due to the phrase “external stimulus”.  The term “external stimulus” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to what is encompassed by the phrase “external stimulus”; it is unclear if the phrase is with respect to “stimulus” other than active freezing, if the phrase is with respect to movement, or if the phrase is with respect to something different altogether.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 10-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cadas et al. (5244674).
Cadas teaches a method for freezing vegetables comprising;
 (I) subjecting vegetables or fruit to heat treatment (col. 1 lines 62-63);
(II) cooling the vegetables or fruit of step (1) by allowing the vegetables or fruit stand still under a condition of -1°C to -18°C (col. 2 lines 55-57), thereby allowing the vegetables or fruit to become in a supercooled state (col. 2 lines 55-58; step I; supercooled state relative crystallization of water prior to complete freezing; nucleation; state change, crystallization stage relative “cooling” col. 2 line 44), and subsequently releasing the supercooled state (col. 2 lines 58-60; col. 3 lines 12-15; releasing relative phase change; step 2 of process, crystallization stage to frozen); and
(III) freezing the vegetables or fruit of step (II) (col. 2 lines 58-60), wherein the heat treatment of step (i) is heat treatment to the extent at which cell tissues of the vegetables or fruit are not destroyed even after freezing treatment of step (III) (col. 1 lines 24-25, col. 1 lines 63-65; col. 2 lines 23-27).
With respect to claim 6, the heat treatment of step (I) 1s conducted under a condition of 60°C to 250°C (col. 2 lines 28-29; condition relative product itself).
With respect to claim 10, the heat treatment of step (I) is conducted by steaming heating (col. 1 line 63).
With respect to claim 11, the release of the supercooled state of step (II) naturally occurs without any external stimulus, where external stimulus is taken per applicants specification par. 0041, vibration.  Cadas is silent to vibration.
The vegetable is potatoes (col. 1 line 62).
With respect to claim 14, vegetable frozen by the method of claim 1 (col. 1 line 62).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kosaka et al. (20040142088) in view of Asquith et al. (7169426).
Kosaka teaches a method for freezing vegetables (title) comprising;
(I) subjecting vegetables or fruit to heat treatment (par. 0013);
(II) cooling the vegetables or fruit of step (1) (par. 0025; cooling) and
(III) freezing the vegetables or fruit of step (11) (par. 0025 freezing), wherein the heat treatment of step (i) is heat treatment to the extent at which cell tissues of the vegetables or fruit are not destroyed even after freezing treatment of step (III) (par. 0013) or more specifically with respect to a same claimed the heat treatment of step (1) is conducted under a condition of 60°C to 250°C (par. 0023) or under a condition of 100°C to 250°C. (par. 0023).  The heat treatment of step (I) 1s conducted for 10 to 600 seconds (par. 0023), or for 30 to 600 seconds (par. 0023). 
The heat treatment of step (I) is conducted by superheated steam heating (par. 0013, 0023)
Kosaka teaches the advantage of the provided method relative frozen vegetables where the cooling and freezing steps are carried out in ordinary manners (par. 0025) and thus one of ordinary skill in the art would have been motivated to look to the art of methods of cooling and freezing vegetables as taught by Asquith.
Asquith teaches process steps for freezing vegetables including after a heat treatment step, cooling the vegetables by allowing the vegetables or fruit stand still under a condition of -1°C to -18°C (col. 3 lines 36-47), thereby allowing the vegetables or fruit to become in a supercooled state (col. 4 line 6; state relative core, induce under cooling; col. 3 line 36; undercool), and subsequently releasing the supercooled state (col. 4 lines 8-10; relative less than or equal to -5C; core not maintained at under cool state) and freezing the vegetable of step II (col. 3 lines 4-5; step III)
Thus since Kosaka teaches the cooling and freezing steps are carried out in ordinary manners (par. 0025) and since Asquith teaches known manners of freezing.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to look to the art of cooling and freezing vegetables as taught by Asquith and taught cooling the vegetables by allowing the vegetables or fruit stand still under a condition of -1°C to -18°C (col. 3 lines 36-47), thereby allowing the vegetables or fruit to become in a supercooled state (col. 4 line 6; state relative core, induce under cooling; col. 3 line 36; undercool), and subsequently releasing the supercooled state (col. 4 lines 8-10; relative less than or equal to -5C; core not maintained at under cool state) and freezing the vegetable of step II (col. 3 lines 4-5; step III) as taught by Asquith thus achieving the same desired frozen vegetable and more specifically a frozen vegetable without deterioration of texture as desired by both.
Asquith teaches the supercooled state is released at -9°C or lower in step (ii) (col. 3 line 43-44; released relative above undercooled temperature 15C the vegetables is cooled by allowing the vegetables stand still under a condition of -9°C to -18°C in step (i) or with respect to claim 4, -9°C to -15°C (col. 3 lines 43-43 relative range of -5 to about -15C).
Thus since Kosaka teaches the cooling and freezing steps are carried out in ordinary manners (par. 0025) and since Asquith teaches known manners of freezing.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to look to the art of cooling and freezing vegetables as taught by Asquith and taught the supercooled state is released at -9°C or lower in step (ii) (col. 3 line 43-44; released relative above undercooled temperature 15C the vegetables is cooled by allowing the vegetables stand still under a condition of -9°C to -18°C in step (i) or with respect to claim 4, -9°C to -15°C (col. 3 lines 43-43 relative range of -5 to about -15C) as taught by Asquith thus achieving the same desired frozen vegetable and more specifically a frozen vegetable without deterioration of texture as desired by both.
Kosaka teaches wherein moisture on surfaces of the vegetables or fruit is removed after the heat treatment of step (I) (par. 0050 (dewatered”).
The heat treatment of step (1) is conducted under a condition of 60°C to 250°C (par. 0023) or under a condition of 100°C to 250°C. (par. 0023).
The heat treatment of step (I) 1s conducted for 10 to 600 seconds (par. 0023), or for 30 to 600 seconds (par. 0023).
The heat treatment of step (I) is conducted by superheated steam heating (par. 0013, 0023)
Asquith teaches the release of the supercooled state of step (II) naturally occurs without any external stimulus (ice formation; col. 4 lines 8-10).
The vegetables are selected from the group consisting of bean sprouts, onions, bell peppers, paprikas, carrots, radishes, spinach, cabbages, lettuces, broccolis,  cauliflowers, asparagus, potatoes, green onions, and ginger (col. 5 lines 65-67 – col. 6 lines 1-2).
With respect to claim 14 vegetables, frozen by the method according to claim 1 as taken above.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kosaka et al. (20040142088) in view of Asquith et al. (7169426) and Gidley (20040067293).
Kosaka teaches the advantage of the provided method relative frozen perishable foods where the cooling and freezing steps are carried out in ordinary manners (par. 0025) and thus one of ordinary skill in the art would have been motivated to look to the art of methods of cooling and freezing perishable foods as taught by Asquith and Gidley.
Though silent fruit, Kosaka teaches the advantage of the heating step relative perishable foods to be frozen.  Asquith teaches an advantageous method of freezing which includes undercooling.  Gidley teaches a same undercooling of perishable foods followed by freezing (par. 0018-0019).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to look to the art of known freezing methods as taught by Kosaka such as undercooling as taught by Asquith which achieves a defined advantage in perishable foods and provided the desired undercooling to a specific group of perishable foods such as in the instant case fruit as taught by Gidley (par. 0008) selected from the group consisting of apples, watermelons, pears, grapes, peaches, mangoes, citrus fruits, bananas, pineapples, and berries (par. 0008) since the substitution of one perishable food with that of another which undergo a same cooling and heating process would have been obvious to one of ordinary skill in the art to achieve the same art defined benefit of production of frozen food which retain their original taste and structure of fresh foods (par. 0005).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Finkle (3736154), Takahashi et al. (20050003057), Ormerod et al. (20040065094) directed to slow freezing of fruits or vegetables.
	Takahashi (6358555) directed to slow freezing of avocados.
	Chung et al (20110303103) directed to supercooling apparatus of foods.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Leff whose telephone number is (571) 272-6527.  The examiner can normally be reached on Mon-Fri 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/             Primary Examiner, Art Unit 1792